AO 245B (Rev. c!I08/2019) Judgment in a Criminal_Petty Case (Modified)                                                                                Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November 1, 1987)
                                          V.

                  Jose Alberto Castillo-Jimenez                                               Case Number: 2:20-mj-8455

                                                                                              Jo Anne Tyrell
                                                                                              Defendant's Attorney


REGISTRATION NO. 94266298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                -----=-------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                           Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                 1

 D The defendant has been found not guilty on count( s)
                                                                                  -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~
                               I
                                 TIME SERVED                                        D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Tuesday, February 1.L 2020
                                                                               Date of Imposition of Sentence


                                     \-1 ~lt.··I FILED ,, ...,.._.,
             !\   f\                 ,.....,
             !',-.: \ ,,         /
Received '\~~{]
              DUSM                    i            \
                                                                                     ......                          ;r·     r            ,-
                                                          FEB 11 2020                         RABLE RUTH B~UDEZ MONTENEGRO
                                                                                              D STATES MAGISTRATE JUDGE
                                                  CLEH-, ~<       • ,1,, r _ HT
                                               SOUTHERr, DIS l H;C r (:, CALI~ ORNIA
                                               BY                $<          .; Pt.JTY
Clerk's Office Copy                                                                                                                       2:20-mj-8455
